Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 11/8/2021 have been considered by the Examiner.
Claims 1-20 are amended. No claims are canceled or newly added. Claims 1-20 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-9, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carson (US Patent Application Publication No. 20130340390) in view of Keita (Japanese Application Publication No. 2016179161 A).
Regarding claim 1, Carson teaches a medication organizer assembly for distributing medications to a plurality of patients, in which, for each patient of said plurality of patients, medications intended for this patient are packaged therein, said medication organizer assembly comprising: 
a plurality of packaging cells, each packaging cell storing only one unitary dose of medication(s) intended to be administered to a patient, at a dose time [P 87, 89, 94-95] (Carson teaches blister packs, which are interpreted as packaging cells, storing unit doses of medication to be dispensed to a patient at certain pass times during the day), 
dose time medication organizers are provided, each containing a plurality of said plurality of packaging cells, wherein a said dose time medication organizer includes at least one packaging cell for a patient of said plurality of patients that is configured to be selected and separately administered to one of said patients, wherein said medication dose-time organizers for said plurality of patients are adapted for storing a plurality of unitary doses of medication for only one dose time of several days, said dose time medication organizers having a number of cells, each cell corresponding to one specific day, and each cell being adapted to store a said packaging cells of said unitary doses of medications for the same dose time [P 100, Fig. 3] (Carson teaches cartons, which are interpreted as dose time medication organizers, containing a plurality of blister packs, which are interpreted as packaging cells, that are intended to be administered to the patient at the same designated time on successive days), 
Carson may not explicitly teach:
within said medication organizer assembly, the different dose-time medication organizers are grouped into a plurality of groups of separate dose-time medication organizers, each group of dose-time medication organizers being stored, in a common receiver, with collections of separate different dose-time medication organizers for different patients of said plurality of patients, such that each group of dose-time medication 2Application No. 15/794,186Amendment Dated November 8, 2021Reply to Office Action Dated August 9, 2021organizers, includes packaging cells for a plurality of patients, all to be distributed to said plurality of patients at the single dose time, for the distribution of medications to patients of said plurality of patients at a distribution time, and 
wherein said common receiver, containing a group of dose-time medication organizers for a dose time corresponding to the distribution time and to these patients, is configured to be selected, and the unitary doses of medications can be administered to these different patients using the dose-time medication organizers of this common receiver, 
said common receiver being a box having a plurality of dose time medication organizer-receiving levels.
However, Keita teaches:
within said medication organizer assembly, the different dose-time medication organizers are grouped into a plurality of groups of separate dose-time medication organizers, each group of dose-time medication organizers being stored, in a common receiver, with collections of separate different dose-time medication organizers for different patients of said plurality of patients, such that each group of dose-time medication 2Application No. 15/794,186Amendment Dated November 8, 2021Reply to Office Action Dated August 9, 2021organizers, includes packaging cells for a plurality of patients, all to be distributed to said plurality of patients at the single dose time, for the distribution of medications to patients of said plurality of patients at a distribution time [Pg. 3 Para. 5-6, Pg. 24 Para. 3-5] (Keita teaches a delivery container, which is interpreted as a receiver, for accommodating packaging containers of a plurality of the users belonging to a predetermined medicine distribution group at the same dose time; Examiner interprets a plurality of packaging containers for a single patient to correspond to the organizers taught by Carson), and 
wherein said common receiver, containing a group of dose-time medication organizers for a dose time corresponding to the distribution time and to these patients, is configured to be selected, and the unitary doses of medications can be administered to these different patients using the dose-time medication organizers of this common receiver [Pg. 3 Para. 5-6, Pg. 24 Para. 3-5] (Keita teaches reading a label on the delivery containers and determining if the current time corresponds with the dose time on the label, and, if the times match or are close, distributing the medication to the plurality of users; determining which contained matches the current time is interpreted as selection), 
said common receiver being a box having a plurality of dose time medication organizer-receiving levels [Pg. 24 Para. 3-5] (Keita teaches that the delivery container may be a box with regions, which are interpreted as levels, for accommodating packaging containers).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Drug delivery support system as taught by Keita with the Methods and apparatus for automated filling of packaging with medications taught by Carson with the motivation of improving drug distribution efficiency and reducing errors [Keita, Pg. 3 Para. 4-5].
Regarding claim 2, Carson and Keita teach the medication organizer assembly according to claim 1, wherein dose-time medication organizers each provided with means for identification of the dose time of this dose-time medication organizer are used4 [P 10] (Carson teaches indicia on the cartons including dose time)
Regarding claim 3, Carson and Keita teach the medication organizer assembly according to claim 2, wherein said means for identification of the dose time comprise at least one code for contactless reading [Pg. 5 Para. 5] (Keita teaches labeling medicine packages with a timing code).
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.
Regarding claim 5, Carson and Keita teach the medication organizer assembly according to claim 1, wherein dose- time medication organizers each provided with means for identification of the patient corresponding to this dose-time medication organizer [Pg. 5 Para. 5] (Keita teaches that the label 
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.
Regarding claim 6, Carson and Keita teach the medication organizer assembly according to claim 5, wherein said means for identification of the patient comprise at least one code for contactless reading. [Pg. 8, Para. 3] (Keita teaches that the printed codes on the labels are readable via barcode readers, which is interpreted as contactless reading).
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.
Regarding claim 8, Carson and Keita teach the medication organizer assembly according to claim 1, wherein each receiver contains a single group of dose-time medication organizers [Pg. 6 Para. 3] (Keita teaches that the delivery container stores the medicine packs 81 of a plurality of users belonging to a predetermined medicine distribution group at the same time of administration).
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.
Regarding claim 9, Carson and Keita teach the medication organizer assembly according to claim 1, wherein for the distribution of medications said receiver is transported in turn to different patients for whom said receiver contains a dose-time medication organizer [Pg. 10, Para. 8] (Keita teaches that the person in charge of medicine at the health facility B dispenses each medicine package 81 contained in the medicine bag 82 corresponding to the time of taking the medicine to the resident at every time of taking).
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.
Regarding claim 13, Carson and Keita teach the medication organizer assembly according to claim 1, wherein since each packaging cell of a dose-time medication organizer is adapted to be able to be separated individually from the other packaging cells of the dose-time medication organizer, for the distribution of a unitary dose of medications to a patient, a packaging cell is separated from the dose-time medication organizer of this patient contained in said receiver [Pg. 34 Para. 3] (Keita teaches that in the blister pack, which is interpreted as corresponding to the packaging cells, a cut dotted line (perforation) for easily separating each of the packaging parts is formed).
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.
Regarding claim 14, Carson and Keita teach the medication organizer assembly according to claim 1, wherein dose- time medication organizers are used, each being formed of a blister pack comprising a row of wells with removable  covers, each well forming a packaging cell of the dose- time medication organizer [P 94-95, Fig. 2C]  (Carson teaches an alternative blister card 90b configured to receive a two-dimensional matrix or grid of unit doses of a particular medication for a month; the blister pack 90 includes a body 92 with a plurality of compartments 94 and a lidding sheet in the form of a cover 96 and the cover 96 is joined to the body 92 in order to seal closed the compartments 94).
Regarding claim 15, Carson and Keita teach the medication organizer assembly according to claim 1 for the distribution of medications in the form of a galenic solid [P 7] (Carson teaches that the medication is in the form of tablets, which one of ordinary skill in the art would understand as being galenic solids)
Regarding claim 16, Carson and Keita teach the medication organizer assembly according to claim 2, wherein dose- time medication organizers are each provided with means for identification of the patient corresponding to this dose-time medication organizer [Pg. 5 Para. 5] (Keita teaches that the label 
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.
Regarding claim 17, Carson and Keita teach the medication organizer assembly according to claim 3, Keita teaches wherein dose- time medication organizers are each provided with means for identification of the patient corresponding to this dose-time medication organizer [Pg. 5 Para. 5] (Keita teaches that the label includes a medicine ID (an example of a person identification information) indicating a medicine person taking a medicine contained in the medicine package 81).
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.
Regarding claim 19, Carson and Keita teach the medication organizer assembly according to claim 2, wherein each receiver contains a single group of dose-time medication organizers [Pg. 6, Para 3] (Keita teaches that the delivery container comprises the medicine packs 81 of a plurality of users belonging to a predetermined medicine distribution group at the same time of administration).
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.
Regarding claim 20, Carson and Keita teach the medication organizer assembly according to claim 3, wherein each receiver contains a single group of dose-time medication [Pg. 6, Para 3] (Keita teaches that the delivery container comprises the medicine packs 81 of a plurality of users belonging to a predetermined medicine distribution group at the same time of administration). 
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.

Claims 4, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carson (US Patent Application Publication No. 20130340390) in view of Keita (Japanese Application Publication No. 2016179161 A) as applied in claim 1 above, and further in view of Chung (US Patent Application Publication No. 20080172253).
Regarding claim 4, Carson and Keita teach the medication organizer assembly according to claim 3, wherein during the distribution of a unitary dose of medications to a patient, a computing device provided with at least one code reader for contactless reading may be used [Pg. 8 Para. 3] (Keita teaches a reading terminal 2, such as a barcode reader, for reading the medicine distribution information from the code attached to the delivery containers), and 
the code for contactless reading identifying the dose time of the dose-time medication organizer of the patient is read with the aid of such a reader [Pg. 5 Para. 5, Pg. 8 Para. 3] (Keita teaches labeling medicine packages with a timing code and reading the code with the reader) 
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.
Carson and Keita may not explicitly teach:
and wherein the computing device  is adapted to compare the dose time identified by the code thus read and to emit an alarm signal if this dose time does not correspond to the present time.  
However Chung teaches:
and wherein the computing device  is adapted to compare the dose time identified by the code thus read and to emit an alarm signal if this dose time does not correspond to the present time [P 3, 45, 55]  (Chung teaches that if a patient picks up a medicine 25 at the wrong time, the system 10 warns the patient and prompts the patient with an audible alarm and/or a visual message with the relevant indication of the problem on a screen on the cabinet 20 or computer 30.; The alert module 35 compares 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and Method for administering medication as taught by Chung with the method taught by Carson and Keita with the motivation of improving a patient’s adherence to their schedule of taking medications [P 50].
Regarding claim 7, Carson and Keita teach the medication organizer assembly according to claim 6, wherein a code for contactless reading of individual identification of each patient is associated with each patient, [Pg. 5 Para. 5, Pg. 8 Para. 3] (Keita teaches labeling medicine packages with a patient ID and reading the code with the reader) 
wherein during distribution of a unitary dose of medications to a patient a computing device provided with at least one code reader for contactless reading is used, the code for  contactless reading of identification associated with the patient is read with the aid of such a reader, the code for contactless reading of identification of the patient borne by the dose-time medication organizer is read with the aid of such a reader [Pg. 8 Para. 2] (Keita teaches that the reading terminal 2 is a reading means such as a barcode reader for reading the medicine distribution information from the code 811 attached to the medicine bag 81)   
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.
Carson and Keita may not explicitly teach: 
and wherein said computing device is adapted to compare the codes thus read and to emit an alarm signal if there is a difference.  
However Chung teaches:
and wherein said computing device is adapted to compare the codes thus read and to emit an alarm signal if there is a difference [P 2, 44, 55] (Chung teaches that if a patient picks up a medicine 25 which does not belong to him or her, the system 10 warns the patient and that whenever there is a violation of any of these rules, the system 10 prompts the patient with an audible alarm and/or a visual message with the relevant indication of the problem on a screen on the cabinet 20 or computer 30; If the patient attempts to take a medication 25 that does not belong to him or her, an alert is generated)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and Method for administering medication as taught by Chung with the method taught by Carson and Keita with the motivation of improving a patient’s adherence to their schedule of taking medications [P 50].
Regarding claim 18, Carson and Keita teach the medication organizer assembly according to claim 4, wherein dose- time medication organizers are each provided with means for identification of the patient corresponding to this dose-time medication organizer [Pg. 5 Para. 5] (Keita teaches that the label includes a medicine ID (an example of a person identification information) indicating a medicine person taking a medicine contained in the medicine package 81).
Obviousness for combining the teachings of Carson, Keita, and Chung is described above for claim 1 and is incorporated herein.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carson (US Patent Application Publication No. 20130340390) in view of Keita (Japanese Application Publication No. 2016179161 A) as applied in claim 1 above, and further in view of Vahlberg (US Patent Application Publication No. 20170109480).
Regarding claim 10, Carson and Keita may not explicitly teach the medication organizer assembly according to claim 9, wherein said receiver is transported on a trolley provided with a computing device,  
said receiver and the computing device being adapted to cooperate with each other in order to permit identification in said receiver of a dose-time medication organizer to be used for a patient and the recording in a memory of the distribution of a unitary dose of medications to  a patient from a dose-time medication organizer of the receiver.  
However, Vahlberg teaches the medication organizer assembly according to claim 9, wherein said receiver is transported on a trolley provided with a computing device [P 38, Fig. 1] (Vahlberg teaches a medication dispensing cart 10 ( e.g., a Mobile Medication System (MMS) cart) that includes a computer/monitor 12 (also referred to herein as touch screen 12)), 
said receiver and the computing device being adapted to cooperate with each other in order to permit identification in said receiver of a dose-time medication organizer to be used for a patient and the recording in a memory of the distribution of a unitary dose of medications to  a patient from a dose-time medication organizer of the receiver [P 38] (Vahlberg teaches a medication dispensing system  that may log information related to users' access of the systems and store the information as use data such as a type and/or quantity of a medication issued and/or a timestamp and/or records of returning the supply to the system, records of disposal of a portion of the supply, records of administered dosage amounts, and/or other records related to the dispensing and/or administration of a medication or other medical supply).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Medical equipment with diversion mechanism as taught by Vahlberg with the method taught by Carson and Keita with the motivation of reducing human error in administration of medication [P 33].

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carson (US Patent Application Publication No. 20130340390) in view of Keita (Japanese Application Publication No. 2016179161 A) as applied in claim 1 above, and further in view of Ahlin (US Patent No. 6219587).
Regarding claim 11, Carson and Keita may not explicitly teach the medication organizer assembly according to claim 1, wherein the receivers of the groups of dose-time medication organizers are stored in the proximity of said plurality of patients.  
However Ahlin teaches the method according to claim 1, wherein the receivers of the groups of dose-time medication organizers are stored in the proximity of said plurality of patients [Col 2 L 65-66] (Ahlin teaches carts with the patient bins stored in a medication room at the nursing station in each ward)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Automated pharmaceutical management and dispending system as taught by Ahlin with the method taught by Carson and Keita with the motivation of improving medication delivery time [Col L 243-97].
Regarding claim 12, Carson and Keita teach the medication organizer assembly according to claim 1, wherein since said plurality of patients reside in a single establishment [Pg. 41 Para. 10] (Keita a facility that can be used at a delivery destination to which a plurality of packaging containers corresponding to a plurality of the users are delivered)
Obviousness for combining the teachings of Carson and Keita is described above for claim 1 and is incorporated herein.
Carson and Keita may not explicitly teach:
the receivers of the groups of dose-time medication organizers are stored in this establishment.  
However Ahlin teaches:
the receivers of the groups of dose-time medication organizers are stored in this establishment [Col 1 L 65-66]. (Ahlin teaches that carts with the patient bins are usually stored in a medication room at the nursing station in each ward) 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Automated pharmaceutical management and dispending system as taught by Ahlin with the method taught by Carson and Keita with the motivation of improving medication delivery time [Col L 243-97].

Response to Arguments
Applicant’s Remarks filed 11/8/2021 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 11/8/2021.

35 USC 112 Remarks
1. 	Regarding Applicant’s Remarks addressing previous 35 USC 112(b) rejections [Applicant Remarks Pg. 7], in light of the present amendments these rejections have been withdrawn.

35 USC 103 Arguments
2.	Regarding Applicant’s remarks that Carson teaches blister packs that store medication (singular) while the claimed invention recites cells that store medications (plural) [Applicant Remarks Pg. 10], Examiner respectfully disagrees. Examiner notes that Applicant concedes that Carson’s blister packs comprise cells that each store different kinds of medication. Carson’s blister packs are interpreted as the claimed packaging cell, and thus, as Applicant describes, comprise different kinds of medications to be taken by a patient at a certain time. Specifically, Carson recites “blister packs conveniently simplify the administration of multiple medications by grouping all of the unit doses to be taken at a particular pass time into a single drug package” [P 87]. Thus, it is the position of the Office that Carson teaches the above-mentioned limitation.
3.	Regarding Applicant’s remarks that Carson does not anticipate a receiver storing several medication organizers [Applicant Remarks Pg. 10-11] Examiner respectfully reminds Applicant that the claims were rejected under 35 USC 103 over a combination of Keita and Carson. Carson is relied on to teach that a medication organizer may comprise several packages or cells of unitary doses of medications for specific times over several days [Carson P 167]. Keita is relied on to groupings of medications for multiple patients to be taken at a single dose time [Keita Pg. 3 Para. 6]. Thus, it is the 
4.	Regarding Applicant’s remarks Kieta does not teach “specific organization of the medications or a structure of medication organizer assembly that are described.” [Applicant Remarks Pg. 11], Examiner respectfully disagrees and submits that Keita teaches the claims as written and considered under broadest reasonable interpretation. The claims merely recite that groups of organizers are stored in corresponding receivers, and that the receivers are boxes with a plurality of levels. Keita teaches a delivery container, which is interpreted as a receiver, for accommodating packaging containers of a plurality of the users belonging to a predetermined medicine distribution group at the same dose time. Examiner interprets a plurality of packaging containers for a single patient to correspond to the organizers taught by Carson. Thus, it is respectfully submitted that Keita teaches the above-mentioned limitation.
5.	Regarding Applicant’s remarks that “Keita does not clearly disclose to store and to organize unitary doses of medications for several patients in a proper medication organizer assembly according to the dose time of each patient” [Applicant Remarks Pg. 11-12], “Keita does not disclose the a receiver as defined by claim 1 for storing a group of several organizers each organizer belonging to a different patient, and each organizer includes unitary doses of medications prescribed for the same dose time [Applicant Remarks Pg. 12], and “Keita does not clearly disclose a specific manner to organize the medications for several patients based on the principle of grouping, by time dose in a same receiver as claimed, the medication for several patients, each received storing a groups of several organizers including several cells, and each cell of one organizer storing a unitary dose of medications” [Applicant Remarks Pg. 12-13], Examiner respectfully reminds Applicant that the claims were rejected under 35 USC 103 over a combination of Keita and Carson. Carson is relied on to teach that a medication organizer may comprise several packages or cells of unitary doses of medications for specific times over 
Additionally, Examiner respectfully notes that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Finally, Examiner respectfully notes that the cited references were never applied as references under 35 U.S.C. 102 against the pending claims.  As such, the Examiner respectfully submits that the issues at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features.  Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).  The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)).  Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
obviousness does not require absolute predictability;
non-preferred embodiments of prior art must also be considered; and
the question is not express teaching of references, but what they would suggest. 
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references.   In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.
As such, it is respectfully submitted that Applicant appears to view the applied references in a vacuum without considering the knowledge of average skill in the art.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/R.F.D./Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626